                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     RODNEY HANDY, JR.                              :           CIVIL ACTION
                                                    :
       v.                                           :           No. 17-3107
                                                    :
     LEELONI PALMIERO, et al.                       :

                                        MEMORANDUM
    Juan R. Sánchez, C.J.                                                         August 22, 2019

            On May 23, 2015, Plaintiff Rodney Handy, Jr. was shot outside the Pasa La Hookah

nightclub in Philadelphia, Pennsylvania. Handy alleges that, rather than search for the real shooter,
                                        1
Defendants, Detective John Palmiero         and Sergeant Ubirajara Baldomero of the Philadelphia

Police Department (the Department), targeted him as a suspect in retaliation for a prior lawsuit he

filed against the Department. 2 The campaign against Handy allegedly reached its zenith when

Defendants searched Handy’s home, purportedly in violation of his Fourth Amendment rights, and

smeared him in the Philadelphia Daily News, purportedly in violation of state law. Before the

Court are Defendants’ motion for summary judgment (Document 23) and Handy’s motions to

strike Defendants’ Answer to his Amended Complaint (Document 24) and Defendants’ opposition

to Handy’s motions to strike (Document 25). The Court will grant summary judgment in

Defendants’ favor because they are entitled to qualified immunity, and the Court lacks


1
  The caption of the Amended Complaint misidentifies Defendant Palmiero as Leeloni Palmiero.
Once Handy discovered this was a mistake, he should have moved to amend the caption to reflect
the identity of the proper defendant under the “misnomer rule.” See Zameska v. Seguors Ing
Commercial America, S.A. de C.V., No. 04-1895, 2005 WL 615749, at *1 (E.D. Pa. Mar. 15, 2015)
(noting the “misnomer rule” operates “where plaintiff has actually sued and served the correct
party but has mistakenly sued the wrong name of the defendant in the original captions”).
Nevertheless, to the extent the Court refers to Palmiero by first name, it will use the correct one.
2
  At oral argument, Handy’s counsel conceded that summary judgment was appropriate with
respect to his claims against all remaining Defendants, Detectives Hagy, Horger, and Sullivan.
supplemental jurisdiction to consider Handy’s state claims. Moreover, in light of the Court’s

decision on the merits, the Court will dismiss Handy’s motions to strike as moot.

FACTS 3

       The events at issue took place in late May, 2015. At around 6:25 a.m. on the morning of

May 23, 2015, Plaintiff Rodney Handy, Jr. was discovered by police hiding in his white Toyota

Avalon near the Pasa La Hookah nightclub in Philadelphia, Pennsylvania, see Mot. for Summ. J.

Ex. I at 44:2, 119:13-15, with blood on his face and streaked down the side of the vehicle, id. Ex.

C at 1. Handy told officers that he had been shot in his left foot but claimed not to have seen who

shot him and refused to provide any additional information. Id.; see also id. Ex. A at 1 (describing

Handy as “uncooperative”); id. Ex. B at 1 (same). Handy was then transported to the Frankford

Torresdale Hospital for treatment. Id. Ex. C at 1. About an hour and a half later, Palmiero, a

detective for the Department, logged six .40 caliber fired cartridge casings from the scene of

Handy’s shooting as evidence. Id. Ex. E at 1.

       At approximately 8:30 a.m. on the morning of May 23, Palmiero interviewed Handy at the

hospital. During the interview, Handy claimed that he “did not remember” where he was when he



3
  The facts are taken from the exhibits to Defendants’ motion for summary judgment and Handy’s
opposition, as well as Handy’s Motion to Strike Defendants’ Answer. Handy failed to comply with
his procedural obligations vis-à-vis summary judgment. Specifically, he did not file a responsive
statement of undisputed material facts as required by Paragraph II.E.7 of the Court’s Policies &
Procedures (his attempt to do so did not respond with the requisite paragraph-by-paragraph
admissions or denials), nor did he consistently provide pinpoint citations to the record to support
his averments, in violation of Federal Rule of Civil Procedure 56(c). Thus, to the extent
Defendants’ contentions are supported by the record and Handy has failed to support his
countervailing position with a citation to the record, the Court will consider such facts to be
undisputed. See Fed. R. Civ. P. 56(e)(2); see also Atkins v. Borough of Phoenixville, 336 F. Supp.
3d 511, 515 (E.D. Pa. 2018) (considering parties’ factual contentions as undisputed where
opponent’s briefing lacked citations or a statement of undisputed facts). As Defendants point out,
“it is the attorney’s job (not the court’s) to closely examine the record to determine if sufficient
issues of fact exist to warrant a trial.” Russell v. City of Philadelphia, 698 F. App’x 709, 709 (3d
Cir. 2017).
                                                 2
was shot and disclaimed any knowledge of the identity of his assailant. Id. Ex. G at 1. Handy also

told Palmiero that he legally owned a .40 caliber firearm, which he kept locked in his house Id. at

2. When Palmiero asked Handy whether he had any weapons inside the white Avalon, Handy

stated, “not that I know of.” Id.

          At 1:51 p.m., Magisterial District Judge Kevin Devlin signed a search warrant prepared by

Palmiero for Handy’s Toyota Avalon, which identified the evidence to be searched and seized as

“proof of ownership, firearms, ballistic evidence, and any other item that may be of evidence value

or assist with the investigation.” Id. Ex. J at 1. The warrant was accompanied by a typed affidavit

of probable cause. Id. Ex. F at 1. In pertinent part, the affidavit claimed that probable cause existed

to search Handy’s car

          [Due] to the fact that the complainant was uncooperative with Police during this
          investigation, his injuries are consistent with being involved in a physical fight, the
          gunshot wound he sustained is consistent with a self[-]inflicted wound along with
          the fact that the caliber of the gun the complainant owns matches the same caliber
          of [fired cartridge casings] recovered from the scene.

Id. Handwritten on the affidavit is a notation: “Approved ADA Harrell 5/23/15 12:24 p.m.” Id.

The warrant was served at 2:30 p.m., and two cell phones and a photo identification were

recovered. Id. Ex. J at 1.

          The following day, on May 24, 2015, Palmiero sought a warrant to search Handy’s home.

See Id. Ex. K. The warrant indicates that it was approved by ADA Harrell at 10:32 a.m. that

morning, and signed by a Magistrate Judge Bedford at approximately 11:00 a.m. Id. With respect

to probable cause, the warrant directs the issuing authority to “see continuation for facts and

circumstances.” 4 A search was executed pursuant to the warrant by a team of officers, 5 which


4
    As discussed below, the parties dispute whether such a continuation existed.
5
  Defendants also claim that the search was consensual based on a portion of Handy’s deposition
in which he states that, although he was still hospitalized, his mother, sister, and grandfather told
                                                    3
included both Palmiero and Sergeant Baldomero, not long thereafter, and several items were

recovered. Id. (noting the recovery of a “40 cal walter handgun,” “2 loaded magazines,” “1 box

ammunition,” “2 bullet proof vests,” and a “gun purchase receipt”).

       On May 26, 2015, the Philadelphia Daily News published an article recounting the events

described above. 6 The article also indicated that “[p]olice . . . retrieved two plastic jars containing



him that his sick grandmother told the police that they could search the house. See Mot. for Summ.
J. Ex. H at 45:14-46:24. The Court’s finding that the search was supported by a warrant and
affidavit of probable cause obviates the need to discuss the adequacy of the consent, which Handy
challenges. See Schneckloth v. Bustamonte, 412 U.S. 218, 228 (1973) (noting “the Fourth and
Fourteenth Amendments require that a consent not be coerced, by explicit or implicit means, by
implied threat or covert force”). It suffices to say that the Court is skeptical that it would have
granted summary judgment on this basis in the absence of its finding on the warrant issue, given
that (1) Defendants have not explained how Handy’s grandmother’s statement, transmitted to
Handy through a third party out of court, could be admissible at trial, Robinson v. Hartzell
Propeller Inc., 326 F. Supp. 2d 631, 645 (E.D. Pa. 2004) (“Evidence submitted with a motion for
summary judgment must be in a form as would be admissible and trial and thus must be reducible
to admissible evidence.” (quotation omitted)); and, (2) Handy’s circuitous deposition testimony is
the only evidence Defendants were able to muster to support their position as Defendants did not
depose any of Handy’s relatives who were home at the time, elicit testimony at Palmiero or
Baldomero’s depositions that the grandmother consented to the search, or even offer affidavits
from Palmiero or Baldomero attesting to such consent after Handy’s concession, see Gelover v.
Lockheed Martin, 971 F. Supp. 180, 181 (E.D. Pa. 1997) (“If reasonable minds can differ as to the
import of proffered evidence that speaks to an issue of material fact, summary judgment should
not be granted.”).
6
  The parties’ written submissions suggested the existence of a dispute of fact as to the publication
date of the Philadelphia Daily News article, which was resolved at oral argument. The dispute
appears to have stemmed from Defendants’ apparent failure to comply with Federal Rule of Civil
Procedure 36, which governs requests for admissions. Where, as here, the party responding to a
request for admission asserts a lack of knowledge, it must state “that it has made reasonable inquiry
and that the information it knows or can readily obtain is insufficient to enable it to admit or deny.”
Fed. R. Civ. P. 36(a)(4). Here, defense counsel made no such affirmation. Indeed, counsel merely
claimed they could not answer because they could not see the date on the print version of the
article. That was not the end of counsel’s obligation, however, and, accordingly, counsel did not
comply with Rule 36(a)(4).
         The Court suspects defense counsel did not include any affirmation as to a reasonable
investigation because none of the three of them undertook any investigation at all. The Court
believes this to be the case because it was able to quickly locate the digital version of the article—
which clearly indicates that it was published on May 26, 2015. Had defense counsel fulfilled their
obligation, the Court has little doubt they would have been able to find the article with equal
                                                   4
a ‘green weedy substance’ that were left behind in the emergency room.” Id. Ex. L at 1. According

to the article, “[t]he jars were left inside the room where Handy was treated.” Id.

       Ultimately, Handy was cleared of any wrongdoing. On May 22, 2017, he filed this action

in the Philadelphia Court of Common Pleas. Defendants filed a notice of removal in this Court on

July 12, 2017. Defendants filed a motion to dismiss the Complaint, which the Court granted on

October 17, 2017. See Order, Oct. 17, 2017, ECF No. 11. On November 16, 2017, Handy filed the

Amended Complaint, which Defendants, again, moved to dismiss. The Court granted that motion

in part, allowing only Handy’s Fourth Amendment, defamation, slander, and libel claims to

proceed. See Order, Sept. 28, 2018, ECF No. 18.

       On July 2, 2019, Defendants contemporaneously answered Handy’s Amended Complaint

and moved for summary judgment. See Answer, July 2, 2019, ECF No. 22; Mot. for Summ. J.,

July 2, 2019, ECF No. 23. On July 16, 2019, Handy moved to strike Defendants’ Answer, given

that it was filed well-beyond the timeline established by Rule 12(a)(4)(A) and no leave had been

sought pursuant to Rule 6(b). See Mot. to Strike Answer, July 16, 2019, ECF No. 24. On August

9, 2019, Handy filed a second motion to strike, this time pertaining to Defendants’ opposition to

his motion to strike their Answer. See Mot. to Strike Opp’n to Mot. to Strike Answer, Aug. 9,

2019, ECF No. 37. All three motions are now before the Court for disposition.




alacrity, and thus offered an actual response to the discovery request. See Inventio AG v.
Thssenkrupp Elevator Americas Corp., No. 08-874, 2013 WL 12133902, at *2 (D. Del. July 29,
2013) (noting “inherent in Rule 36 is the requirement that the responding party make a good faith
effort to obtain information so he can admit or deny the request” (internal quotation marks
omitted)). Their lack of diligence with respect to this discovery does not, however, end there. When
it became apparent that the article was actually published on May 26, 2015, counsel was obligated
by Rule 36(b) to move the Court for leave to amend the errant discovery response. Notwithstanding
that they have known for at least six weeks that the article was likely published on May 26, 2015,
the date on which they filed their Answer admitting that to be the case, defense counsel has still
not moved to amend the discovery response.
                                                 5
DISCUSSION

       As noted above, only a handful of Handy’s claims have advanced beyond the pleading

stage: his Fourth Amendment claim pursuant to 42 U.S.C. § 1983 and his state common law claims

for defamation, slander, and libel. The Court will grant summary judgment in Defendants’ favor

because they are entitled to qualified immunity, and, the Court will decline to exercise

supplemental jurisdiction over the defamation, slander, and libel claims and dismiss them for lack

of subject matter jurisdiction.

       A motion for summary judgment shall be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). A fact is “material” if it “might affect the outcome of the suit under the

governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A “genuine” dispute

is one where “the evidence is such that a reasonable jury could return a verdict for the [non-

moving] party.” Id. “[A] party seeking summary judgment always bears the initial responsibility

of informing the district court of the basis for its motion, and identifying those portions of the

[record] which it believes demonstrate the absence of a genuine issue of material fact.” Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986) (citation and internal quotation marks omitted). To

defeat summary judgment, “the non-moving party must present more than a mere scintilla of

evidence; there must be evidence on which the jury could reasonably find for the [non-movant].”

Burton v. Teleflex, Inc., 707 F.3d 417, 425 (3d Cir. 2013) (alteration in original) (citation and

internal quotation marks omitted).

       The Court begins with Handy’s Fourth Amendment claim under 42 U.S.C. § 1983, which

creates a federal statutory mechanism for private individuals to vindicate deprivations of their




                                                6
constitutional rights by actors personally involved in the alleged deprivation. 7 See Albright v.

Oliver, 510 U.S.C. 266, 271 (1994) (“Section 1983 is not itself a source of substantive rights, but

merely provides a method for vindicating federal rights elsewhere conferred.” (internal quotations

omitted)); see also Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988) (noting “[a]

defendant in a civil rights action must have personal involvement in the alleged wrongs”). To

prevail on his claim, Handy must produce evidence that “a person acting under color of state law

engaged in conduct that violated a right protected by the Constitution or laws of the United States.”

Morrow v. Balaski, 719 F.3d 160, 165-66 (3d Cir. 2013). In evaluating a § 1983 claim, a court

must first “identify the exact contours of the underlying right said to have been violated.” Id. at

166 (quoting Nicini v. Morra, 212 F.3d 798, 806 (3d Cir. 2000) (en banc)). The Court must then

“determine whether the plaintiff has alleged a deprivation of a constitutional right at all.” Id.

          Defendants’ assert Handy’s § 1983 Fourth Amendment claim fails on the basis of qualified

immunity. The threshold issue is whether Defendants have waived the qualified immunity defense

by failing to timely plead qualified immunity in their Answer and raising it in their motion for

summary judgment for the first time.

          The Court’s consideration of the waiver issue requires recounting the specific procedural

history of this matter. On September 28, 2018, the Court denied Defendants’ motion to dismiss




7
    In pertinent part, 42 U.S.C. § 1983 states:

          Every person who, under color of any statute, ordinance, regulation, custom, or
          usage, of any State or Territory or the District of Columbia, subjects, or causes to
          be subjected, any citizen of the United States or other person within the jurisdiction
          thereof to the deprivation of any rights, privileges, or immunities secured by the
          Constitution and laws, shall be liable to the party injured in an action at law, suit in
          equity, or other proper proceeding for redress . . . .

42 U.S.C. § 1983.
                                                     7
Handy’s Amended Complaint. By rule, this obligated Defendants to file their Answer on or before

October 12, 2018. See Fed. R. Civ. P. 12(a)(4)(A) (requiring service of a responsive pleading

within 14 days “after notice of the court’s action” on a Rule 12 motion if “the court denies the

motion”). However, because of defense counsels’ “calendaring issue,” Defendants did not file their

Answer until July 2, 2019—more than eight months after it was due. See Answer, July 2, 2019,

ECF No. 22. They also did not file a motion for leave to file so late, or establish excusable neglect

for doing so, as is also required by Rule 6. See Fed. R. Civ. P. 6(b)(1)(B) (“When an act may or

must be done within a specified time, the court may, for cause, extend the time . . . on motion made

after the time has expired if the party failed to act because of excusable neglect.”). Based on these

procedural violations, Handy asks the Court to strike the Answer in its entirety, including

Defendants’ qualified immunity affirmative defense. Defendants argue there is no basis to strike

their Answer because Handy has not offered any evidence their delay resulted in any prejudice to

him.

       The Court need not resolve the tardiness issue because qualified immunity may be raised

on summary judgment, independent of the filing of an answer. 8 See Schneyder v. Smith, 709 F.

Supp. 2d 368, 387 (E.D. Pa. 2010) (noting “[a] defendant may raise qualified immunity on the

pleadings in a motion to dismiss, on summary judgment, or as an affirmative defense at trial”).

The Supreme Court has directed district courts to consider qualified immunity at the “earliest

possible stage in the litigation,” Hunter v. Bryant, 502 U.S. 224, 227 (1991). Nevertheless, in this




8
  The Court’s conclusion should not be read to absolve defense counsel of failing to comply with
their obligations under the Rules. No good explanation has been provided for how three attorneys
could have failed to place the answer deadline on their respective calendars. Nor, is it clear how
all three could have failed to research the proper procedural mechanism for filing the late pleading
once someone discovered the problem, which was made obvious by the absence of a Rule 6(b)
motion.
                                                 8
Circuit, “the defense of qualified immunity is not necessarily waived by a defendant who fails to

raise it until the summary judgment stage.” Eddy v. V.I. Water & Power Auth., 256 F.3d 204, 210

(3d Cir. 2001); see also Oliver v. Roquet, 858 F.3d 180, 188 (3d Cir. 2017) (noting qualified may

be raised “even after trial if the plaintiff suffers no prejudice”); Kleinknect v. Gettysburg Coll., 989

F.2d 1360, 1374 (3d Cir. 1993) (declining to find the immunity issue waived “even though a

motion for summary judgment is not the most appropriate way to raise a previously unpled defense

of immunity”). Rather, a waiver will only be found after the district court assesses whether the

defendant demonstrated “a reasonable modicum of diligence in raising the defense” and “whether

the plaintiff has been prejudiced by the delay.” Id.

        The Court will not find a waiver because Handy has not alleged prejudice and the Court

perceives none on its own. 9 At no point did Handy claim that he was denied the ability to develop

a record in opposition to qualified immunity. Moreover, the Court finds that such a claim would

likely fail, considering the factual question germane to qualified immunity here, i.e., whether the

search of his house was supported by probable cause, is the same factual question raised by the

merits of his claim. In other words, the Court is skeptical of Handy’s ability to establish prejudice



9
  The Court finds that the consideration of diligence does not clearly counsel for or against waiver.
On one hand, Defendants filed their motion for summary judgment raising qualified immunity
within the time period set forth in the Court’s March 21, 2019, Order, thus demonstrating some
modicum of diligence at least with respect to their motion and the scheduling order. See Second
Am. Sched. Order, Mar. 21, 2019, ECF No. 21 (setting July 3, 2019, as the deadline for dispositive
motions). On the other hand, as noted, defense counsel: (A) missed the deadline to file their answer
by more than eight months; (B) did not follow the established procedure for filing late documents;
(C) did not provide an adequate discovery response related to a significant issue in this case; and
(D) once it became clear the response was inadequate, did not comply with the procedures for
rectifying that error. These lapses reflect a lack of diligence with respect to prosecuting this case,
generally. Given these competing conclusions, the Court finds that Defendants’ diligence, or lack
thereof, does not weigh clearly for or against waiver. Cf. Adam v. Dillon, 900 F. Supp. 2d 499,
506-07 (M.D. Pa. 2012) (finding the diligence consideration did not weigh heavily in favor of
either party where the court questioned the defendants’ diligence in raising qualified immunity,
but not their “overall diligence in defending this suit.”).
                                                   9
because his claim under the Fourth Amendment and Defendants’ claim for immunity turn on the

resolution of the same question, an issue for which there appears to have been extensive

discovery—the justification and authorization for the search of his home. Moreover, the Court

notes that Handy has failed to allege, much less produce evidence suggesting, that Defendants’

decision to raise the issue of qualified immunity was due to anything other than their counsels’

inattention to detail, and not for some amorphous tactical or strategic advantage. See Schneyder,

709 F. Supp. 2d at 387 (noting a court may waive qualified immunity “when necessary to protect

against the strategic use of the defense by defendants who stand to benefit from delay” (internal

quotation marks omitted)). As a result, the Court finds Handy has failed to show that he was

prejudiced by Defendants’ failure to raise qualified immunity at an earlier state and will not find

the defense waive.

       Having determined qualified immunity was not waived, the Court turns to its application.

“[Q]ualified immunity protects government officials from liability for civil damages insofar as

their conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Kelly v. Borough of Carlisle, 622 F.3d 248, 253 (3d Cir.

2010) (internal quotations omitted). Government officials are not liable under § 1983 “as long as

their actions reasonably could have been thought consistent with the rights they are alleged to have

violated.” Kedra v. Shroeter, 876 F.3d 424, 434 (3d Cir. 2017). Qualified immunity is an

affirmative defense for which the defendants bear the burden of proof. See Brown v. Cwynar, 484

F. App’x 676, 680 (3d Cir. 2012).

       In deciding whether qualified immunity applies, the Court must consider two questions:

“First, the constitutional question is ‘whether the facts that a plaintiff has alleged or shown make

out a violation of a constitutional right’[;] . . . Second, the qualified immunity question is ‘whether



                                                  10
the right at issue was “clearly established” at the time of a defendant's alleged misconduct.’”

Southerland v. Pennsylvania, 389 F. App’x 166, 170 (3d Cir. 2010) (quoting Pearson v. Callahan,

555 U.S. 223, 232 (2009)). 10 The first prong is a “factual question,” which is appropriate for juries

to decide, while the second prong should be decided by courts. Curley v. Klem, 499 F.3d 199, 211

(3d Cir. 2007). Nevertheless, a defendant may be entitled to summary judgment on qualified

immunity grounds where “discovery fails to uncover evidence sufficient to create a genuine issue

as to whether the defendant in fact committed those acts” which would make out a violation of a

constitutional right. Mitchell v. Forsyth, 472 U.S. 511, 526 (1985).

       Here, Defendants offer two arguments in favor of qualified immunity. First, they claim

Handy has failed to show the search of his house was illegal under the Fourth Amendment in light

of Magistrate Judge Bedford’s signed warrant. Second, even assuming there was some kind of

constitutional deprivation, they claim Handy has not established that whatever specific right may

have been violated was clearly established. Handy opposes the application of qualified immunity,

claiming that “in searching Plaintiff’s home without having submitted an affidavit of probable

cause to a neutral magistrate judge for an independent review,” Defendants “violated long-standing

and fundamental principles of Fourth Amendment law.” Opp’n to Mot. for Summ. J. 19. He offers

no additional specificity.

       The Court finds that Defendants are entitled to qualified immunity because Handy has not

shown that “no reasonably competent officer would have concluded that a warrant should issue”

to search his home. Messerschmidt v. Millender, 565 U.S. 535, 547 (2012). This conclusion

requires the Court to consider, as a threshold matter, whether there was a legally sufficient warrant




10
  The Court can consider the elements in any sequence. See Pearson, 555 U.S. at 236 (abrogating
the rigid sequence of analysis previously required by Saucier v. Katz, 533 U.S. 194 (2001)).
                                                 11
to search this location, which Handy contests because no affidavit of probable cause was produced

in discovery. Although there is no affidavit in the record before the Court, the Court finds that

Handy has failed to establish a genuine issue of fact as to its existence.

       As noted above, the record before the Court contains a search warrant application for

Handy’s home, “6351 E. Fariston Dr[.] Phila[Delphia], PA[,] 19120, Brick Row Home.” Mot. for

Summ. J. Ex. K at 1. The items to be seized were identified as “40 caliber WALTER HANGUN

SER#FA#05808, 40 [] caliber AMMUNITIONS AND ANY OTHER . . . HANDGUN THAT

MAY       BE     OF     EVIDIENCE         VALUE        THROUGH          INVESTIGATION          AND

AM[M]UNITITIONS.” Id. The warrant application is signed by Palmiero and the issuing

authority, who appears to be a Magistrate Judge Bedford. Id. The warrant also indicates it was

“approved ADA Harrell 5/24/15 10:30 a.m.” Id. Importantly, the warrant application also contains

a box for the requesting officer to describe the “facts and circumstances” upon which the “probable

cause belief is based.” Id. In response to this prompt, the warrant application states “***SEE

CONTINUATION FOR FACTS AND CIRCUMSTANCES***.” Id. There is also a box which

directs the requesting officer to “check here if additional paper is used.” Id. The box is checked on

the warrant application. Id.

       Notwithstanding the warrant application’s direction to “see continuation for facts and

circumstances” supporting probable cause, the record does not contain the supporting affidavit.

Handy contends this is because no affidavit was ever presented to Magistrate Judge Bedford, and,

on this basis, claims the search was illegal. See Opp’n to Mot. for Summ. J. 17. However, the

record contradicts Handy’s assertion, and he has not supported it with evidence of his own. 11 For



11
  The Pennsylvania Rules of Criminal Procedure obligated the officers serving the warrant on
Handy’s home to leave a copy of the warrant and its supporting affidavit with the home’s residents,
see Pa. R. Crim. P. 208(a), but it appears that Handy failed to explore whether Palmiero or
                                                 12
example, at Palmiero’s deposition, Handy’s counsel asked him specifically whether an affidavit

existed for the search of the house. Palmiero testified that one did, see Id. Ex. C 116:14-24, and

that Handy’s grandfather reviewed it, id. 112:2-3. Moreover, the warrant as described above

indicates in two separate locations that the warrant continued beyond the page that is presently part

of the record. See Mot. for Summ. J. Ex. K at 1. In light of the absence of evidence to the contrary,

the Court finds this is circumstantial evidence sufficient to demonstrate the additional pages

existed. Moreover, as to the contents of those pages, when asked whether he had any memory of

the contents of the missing page at his deposition, Palmiero testified that he “would go as far to

reach that it’s almost identical to [the warrant for Handy’s car] with the exception of the area to be

searched.” Opp’n to Mot. for Summ. J. Ex. C. 117:8-15. Handy has cited no evidence to contradict

Palmiero’s testimony on this point either. As a result, the Court finds that he has failed to establish

a genuine issue of material fact as to the absence of an affidavit of probable cause supporting the

warrant to search his home. See Yacoub v. Jaguar Land Rover N. Am., LLC, No. 11-3420, 2013

WL 5411066, at *1 (D.N.J. Sept. 26, 2013) (“If the moving party meets its threshold burden, the

opposing party must present actual evidence that creates a genuine issue as to a material fact for

trial.”).

            Having determined the record does not support the existence of a fact issue as to the

existence of an affidavit of probable cause for the search of Handy’s home, the Court turns next to

the legal standard applicable to resolving the qualified immunity question. Here, Handy is twice

disadvantaged because the uncontroverted evidence establishes that the warrant for his house was

not only reviewed and approved by Magistrate Judge Bedford, but also by Assistant District



Baldomero complied with this obligation. Defendants’ failure to do so—which could have been
evidenced by, at minimum, an affidavit from Handy’s relatives who were home doing the search—
may have been enough to create factual issue regarding the affidavit’s existence.
                                                  13
Attorney Harrell. See Fiore v. City of Bethlehem, 510 F. App’x 215, 220 (3d Cir. 2015) (noting

the “climb” to overcome qualified immunity is “even steeper” where officers relied on the advice

of the prosecutor and obtained a warrant from a neutral magistrate). Each level of review entitles

Defendants to its own, discrete presumption of qualified immunity. See Messerschmidt, 565 U.S.

at 546-47 (noting “where the alleged Fourth Amendment violation involves a search and seizure

pursuant to a warrant, the fact that a neutral magistrate has issued a warrant is the clearest

indication that the officers acted in an objectively reasonable manner.”); see also Kelly v. Borough

of Carlisle, 622 F.3d 248, 255-56 (3d Cir. 2010) (“[W]e hold that a police officer who relies in

good faith on a prosecutor’s legal opinion that the arrest is warranted under the law is

presumptively entitled to qualified immunity from Fourth Amendment claims premised on a lack

of probable cause.”). Handy may rebut the presumption afforded by Magistrate Judge Bedford’s

review by showing that “no reasonably competent officer would have concluded that a warrant

should issue.” Messerschmidt, 565 U.S. at 547 (quoting Malley v. Briggs, 475 U.S. 335 (1986)).

The presumption afforded by ADA Harrell’s approval may be rebutted by Handy if he shows that

“a reasonable officer would not have relied on the prosecutor’s advice.” Kelly, 622 F.3d at 256.

       Handy has failed to rebut the presumption afforded by Defendants’ reliance on Magistrate

Judge Bedford’s warrant. As discussed above, Palmiero testified that it was his recollection that

the warrant supporting the affidavit was substantially similar to the warrant for Handy’s car. Opp’n

to Mot. for Summ. J. Ex. C. 117:8-15. That affidavit claimed probable cause was present to search

for evidence of an aggravated assault because Handy was (1) “uncooperative” during the

investigation, (2) injured in a manner consistent with having been in a physical fight, and (3)

wounded in a manner “consistent with a self[-]inflicted wound. See Mot. for Summ. J. Ex. F at 1.

The affidavit also explains that a search of police databases revealed that Handy owned a .40



                                                14
caliber pistol, which is the same caliber of the six fired cartridge casings recovered from the season,

and possessed a concealed carry license. See id. Even if, in hindsight, the affidavit to search the

house might have been somewhat questionable given the sequence of events, 12 the Fourth

Amendment does not require perfection. See Illinois v. Gates, 462 U.S. 213, 238 (1983) (requiring

only “a fair probability that contraband or evidence of a crime will be found in a particular place”

to satisfy the constitutional minimums set by the Fourth Amendment). As a result, the Court finds

that Handy has not shown that the warrant to search his home was so baseless that “no reasonably

competent officer would have concluded that a warrant should not issue.” Messerschmidt, 565




12
   Handy argues the existence of certain video camera footage would vitiate probable cause to have
searched his home. Opp’n to Mot. for Summ. J. 8; Sur-Reply in Opp’n to Mot. for Summ. J. 5-6.
This argument fails for several reasons. First, he has not made the video part of the summary
judgment record and, even though he claims edited portions of the video were published online,
the Court refuses to comb the public record. Second, he has not explained how the footage would
vitiate probable cause. Even crediting Baldomero’s testimony that, to his recollection, the video
showed Handy “laying on the ground” and that he “got shot on the foot,” Opp’n to Mot. for Summ.
J. Ex. B at 33:10-14, it is not clear why Handy’s foot wound vitiates probable cause. And third,
even had Handy made the video part of the record and the footage unambiguously absolved Handy
of any possible hint of wrongdoing, the Court would nevertheless reject his argument because he
has provided no evidence that either Palmiero or Baldomero were, or should have been, aware of
the video at the time the warrants were obtained or served. For his part, Palmiero testified that
video was recovered, but counsel never inquired as to when it was recovered or if or when Palmiero
reviewed it in relation to applying for either of the warrants. See id. Ex. C at 103:5-14
(acknowledging that “once there was video recovered and reviewed, [the police] did place clips of
those videos on social media”). Baldomero was somewhat more specific, noting that he and
Palmiero went to the scene to check for cameras “the following morning.” Id. Ex. B at 33:4-5.
However, it is not clear which morning Baldomero is referring to, and no follow-up was conducted
on the point. Having failed to establish that Palmiero or Baldomero were actually, or ought to have
been, aware of the video before applying for or serving the warrants, the Court does not find that
the video would rebut the applicable presumption of qualified immunity. See Brown v. City of
Philadelphia, No. 07-0192, 2008 WL 269495, at *6 (E.D. Pa. Jan. 29, 2008) (“Fourth Amendment
jurisprudence demands [the Court] prevent hindsight from coloring the valuation of the
reasonableness of a search or seizure.” (internal quotation marks omitted)).

                                                  15
U.S. at 547. Palmiero and Baldomero are therefore entitled qualified immunity and the Court will

grant summary judgment in their favor. 13

        Lastly, the Court turns to Handy’s state defamation, slander, and libel claims, which it will

dismiss for lack of subject matter jurisdiction. Under 28 U.S.C. § 1367(a), the Court may exercise

supplemental jurisdiction over state law claims that “form part of the same case or controversy”

as the claims over which it has original jurisdiction. Where the claims implicating original

jurisdiction are dismissed and only state claims remain, however, the court “may” decline to

exercise supplemental jurisdiction. 28 U.S.C. § 1367(c)(3). In this situation, the Third Circuit has

directed district courts to decline to exercise jurisdiction “unless considerations of judicial

economy, convenience, and fairness to the parties provide an affirmative justification for doing

so.” Sarpolis v. Tereshko, 625 F. App’x 594, 599 (3d Cir. 2016) (quoting Hedges v. Musco, 204

F.3d 109, 123 (3d Cir. 2000)). Here, no party has offered a compelling rationale for the continued

exercise of this Court’s jurisdiction. As a result, it will dismiss Handy’s state claims for lack of

jurisdiction. 14



13
  Because the Court finds that Palmiero and Baldomero are entitled to qualified immunity based
on Magistrate Judge Bedford’s signed warrant, the Court need not address whether they were also
entitled to qualified immunity based on ADA Harrell’s approval.
14
   Although not the basis for the Court’s decision, the Court notes Handy’s defamation, slander,
and libel claims are clearly time-barred and thus, even if it had retained jurisdiction, the Court
would have granted summary judgment. As Handy’s counsel conceded at oral argument, the
statute of limitations applicable to Handy’s defamation, slander, and libel claims is one year, see
42 Pa. Cons. Stat. § 5523(1), and Handy filed suit almost two years after publication, see Notice
of Removal Ex. A. The only defense to the statute of limitations issue Handy raises is Defendants’
failure to assert the defense earlier. Although the Court agrees that Defendants could have raised
the issue earlier, in the absence of prejudice—which Handy conceded at oral argument he could
not show—a party may raise the statute of limitations by motion at any time. See Cetel v. Kirwan
Fin. Grp., Inc., 460 F.3d 494, 506 (3d Cir. 2006) (noting a statute of limitations defense may be
raised “by motion, at any time (even after trial), if plaintiff[] suffer[s] no prejudice”). Thus, had
the Court retained jurisdiction, it would have considered the statute of limitations issue and granted
relief on that basis.
                                                 16
CONCLUSION

       The Court will grant summary judgment in Defendants favor on Handy’s § 1983 claim for

violation of Fourth Amendment rights (Count V) and dismiss his claims for defamation (Count

VII), libel (Count VIII) ,and slander (erroneously labeled as “Count VIII”) for lack of jurisdiction.

The Court will also dismiss Handy’s motions to strike Defendants’ Answer and their opposition

to his motion to strike as moot.

       An appropriate order follows.



                                                              BY THE COURT:



                                                              /s/ Juan R. Sánchez
                                                              Juan R. Sánchez, C.J.




                                                 17
